Citation Nr: 0708703	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


INTRODUCTION

The veteran had active duty service from March 1969 to 
October 1970, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in April 2005.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for psychiatric disability 
(claimed as post-traumatic stress disorder (PTSD)).  It was 
subsequently determined by medical examiners that the veteran 
does not suffer from PTSD, but instead suffers from an 
anxiety disorder related to his service.  By rating decision 
in February 2007, the RO granted service connection for 
anxiety disorder (claimed as PTSD).  The issue of entitlement 
to service connection for psychiatric disability is therefore 
no longer in appellate status. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from bilateral 
hearing loss for VA compensation purposes. 

2.  The veteran's tinnitus is not related to his active duty 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
service connection for hearing loss in a letter dated in 
November 2003.  He received separate VCAA notice regarding 
the tinnitus claim by letter dated in February 2004.  
Moreover, in these letters, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that both letters were sent to the appellant 
prior the June 2004 rating decision which gives rise to this 
appeal.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish ratings or effective dates.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with VCAA in which it advised the veteran of the 
need to submit evidence.  Since the Board concludes below 
that the preponderance of the evidence is against the claims 
of service connection for hearing loss and for tinnitus, no 
ratings or effective dates will be assigned and any questions 
of notice regarding such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained and the 
veteran has been afforded pertinent VA examinations.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.


Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary 
for Health held in an October 4, 1995, memorandum opinion 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although the Board acknowledges the veteran's service and his 
assertions of noise exposure during combat, his bilateral 
hearing loss appeal must nevertheless be denied.  The 
provisions of 38 C.F.R. § 3.385 define what constitutes 
hearing loss disability for VA compensation purposes.  The 
Board is bound by this regulation. 

On the authorized audiological evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
It is clear from these examination results that the veteran's 
hearing acuity does not meet the requirements of 38 C.F.R. 
§ 3.385.  In other words, the veteran does not currently 
suffer from hearing loss disability as defined by regulation 
for VA compensation purposes. 

The Board must also deny the veteran's service connection for 
tinnitus appeal.  The November 2003 VA examiner acknowledged 
the veteran's report of daily tinnitus, more often in the 
right ear than the left ear, lasting one to two minutes.  The 
examiner commented that these results were not typical of 
someone who had been exposed to excessive amounts of noise.  
The examiner stated that it was his opinion that it was not 
at least as likely as not that the veteran's tinnitus was 
related to service. 

Matters of medical diagnosis and medical etiology are clearly 
medical questions which must be addressed by medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Neither the veteran nor the Board are shown to be competent 
to address such questions.  The Board must therefore rely on 
the medical evidence of record.  For the above-stated 
reasons, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to warrant a 
favorable determination with regard to either issue. 


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


